Citation Nr: 0908061	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his therapist


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Los Angeles, 
California RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1994 denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran did not file a notice of disagreement 
within the required time limit.

2.  Evidence associated with the claims file since the March 
1994 rating decision was not of record at the time of the 
March 1994 decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for PTSD.


CONCLUSION OF LAW

1.  The March 1994 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1003 (2008).

2.  The evidence received subsequent to the March 1994 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

For reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for PTSD is found to be 
reopened by way of the submission of new and material 
evidence.  Thus, no further notification or assistance is 
necessary to develop facts pertinent to the claim.  

II.  New and Material Evidence 

An unappealed rating decision in March 1994 denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that the Veteran did not provide an in-service 
stressor.  The relevant evidence of record at the time of the 
March 1994 rating decision consisted of service treatment 
records and service personnel records.  The Veteran did not 
file a notice of disagreement to the March 1994 rating 
decision.  Therefore, the March 1994 rating decision is final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The Veteran filed a request to reopen his claim for service 
connection for PTSD in October 1997.  Evidence received since 
the March 1994 rating decision includes VA treatment records, 
a December 1999 VA examination, a letter from the Veteran's 
psychiatrist, a service member lay statement, a history of 
the USS Tripoli, statements by the Veteran, and a January 
2009 travel Board hearing transcript.  All of the evidence 
received since the March 1994 rating decision is new in that 
it was not of record at the time of the March 1994 decision.  

The Board observes that the evidence received since the March 
1994 decision includes a diagnosis of PTSD linked to two of 
the Veteran's claimed in-service stressors.  In addition, the 
evidence includes a lay statement from a service member who 
served on the USS Tripoli at the same time as the Veteran and 
recalls some of the claimed stressors.  The Board finds this 
evidence material, because it raises a reasonable possibility 
of substantiating the claim, namely that the Veteran has a 
current diagnosis of PTSD linked to a claimed in-service 
stressor.  

Accordingly, as new and material evidence has been submitted, 
the Veteran's claim of entitlement to service connection for 
PTSD is reopened. 




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is granted to that extent only.


REMAND

Further evidentiary development is necessary before the Board 
can adjudicate the issue of entitlement to service connection 
for PTSD. 

The Board notes that the Veteran has a current diagnosis of 
PTSD related to various in-service stressors.   The Veteran 
also provided a lay statement in support of the alleged 
stressor of the USS Tripoli losing power control causing it 
to be "dead in the water."  However, the VA examiner did 
not indicate whether the Veteran's PTSD was linked to that 
specific stressor.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.; see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, 
the Board finds that the Veteran should be provided with 
another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination by a psychiatrist to 
determine the identity and etiology of 
any post traumatic stress disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file.  The examiner is requested to 
provide an opinion on whether the 
Veteran has PTSD and if so, what 
stressors are linked to his PTSD.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for PTSD, based on a review 
of the entire evidentiary record.  If 
the benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


